           Case 1:15-cv-07433-LAP Document 1102 Filed 08/12/20 Page 1 of 2




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com



Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Christine N. Walz
+1 305-789-7678
Christine.Walz@hklaw.com



August 12, 2020

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:        INTERVENORS’ LETTER IN RESPONSE TO MAXWELL’S LETTER
                    (DKT. 1100)
                    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

        Intervenors Julie Brown and Miami Herald Media Co. respectfully submit this letter in
response to Ghislaine Maxwell’s letter dated August 10, 2020 (Dkt. 1100), in which she seeks a
stay of the sealing process based on “critical new information.”

        Ms. Maxwell has made multiple efforts to stall this litigation and prevent the disclosure
of documents to the public. Her August 10, 2020 letter is more of the same: It fails to offer a
reasoned basis to support her request for a stay and instead says that the Court should trust her.
This is wholly insufficient and the Court should deny Ms. Maxwell’s request.

        In addition to asking for a three-week stay, Ms. Maxwell also seeks to institute a blanket
one-week stay of every unsealing decision by this Court, without offering any justification for
doing so. (See Dkt. 1100, at 3.) The decision to grant a stay requires a case-by-case analysis;
stays should not be incorporated into the unsealing process as a matter of right.




Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
        Case 1:15-cv-07433-LAP Document 1102 Filed 08/12/20 Page 2 of 2

The Honorable Loretta A. Preska
August 12, 2020
Page 2


        Intervenors respectfully request that this Court deny Ms. Maxwell’s request for a three-
week stay, as well as any other request by Ms. Maxwell to unnecessarily delay the unsealing of
the records in this case.
                                               Sincerely yours,
                                               HOLLAND & KNIGHT LLP

                                             /s/ Christine N. Walz
                                             Sanford L. Bohrer
                                             Christine N. Walz
                                             31 West 52nd Street
                                             New York, NY 10019
                                             Telephone: 212.513.3200
                                             Fax: 212.385.9010

                                             Attorneys for Intervenors
                                             Julie Brown and Miami Herald Media Company
